DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JAMES RICHARD FORRESTER,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1671

                          [August 19, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 50-2017-CF-010881-AXXX-MB.

  James Richard Forrester, Sneads, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.